DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4, 7, 11, 14, 17-18, 20, and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng et al. (US Pub. No. 2017/0270042), hereinafter referred to as Tseng, in view of Bernstein et al. (US Pub. No. 2007/0234086), hereinafter referred to as Bernstein, further in view of Kuzmin et al. (US Patent No. 10,445,229), hereinafter referred to as Kuzmin, further in view of Baek et al. (US Pub. No. 2012/0151124), hereinafter referred to as Baek.
Referring to claims 1, 11, and 18, Tseng discloses a memory system (fig. 1) comprising: a memory device (120, fig. 1) suitable for storing data, wherein an operation state of the memory device is determined based on an available storage capacity of the memory device (When an SSD runs out of free erase blocks, it performs Garbage Collection (GC) to free up new erase blocks for new writes to use, [0003]); and a controller (310, fig. 3) suitable for determining an operation state of the memory device and carrying out garbage collection to the memory device (Fig. 8A, [0045-0046]), wherein the controller performs the garbage collection based on a background enable command input from a host (Garbage Collection…start background operations…enabled or disabled by the host via command; [0020]), receives a command from the host while the controller carries out the garbage collection, wherein, when the command is Host command pending 820->Yes->830->Yes-> Continue background Garbage Collection 825, Fig. 8B) according to the operation state of the memory device (condition used to determine when to perform passive Garbage Collection...specify a compound condition of…fewer than 10,000 free erase blocks…and even then, passive Garbage Collection would be performed only if there are fewer than 10,000 free erase blocks in flash memory; [0030-0032]), until a level is changed from a second status to a first status (NOTE: Fig. 8B, loop 820->Yes->830->Yes->825 while in a ‘second status’ of the background condition being still met, and breaking the loop at 830->No when condition is changed to a ‘first status’ of the background condition not still being met).
While Tseng teaches determining to ignore commands to complete the garbage collection and commands being a second command for performing an “operation of the memory device” (data requests, fig. 4, [0037]), Tseng does not explicitly teach the instance of determining the command is either a first command for reducing power consumption of the memory system or a second command for performing a read, write, program or erase operation, and wherein, when the command is determined to be the second command, the controller halts the garbage collection and performs the read, write, program or erase operation. Additionally, while Tseng teaches triggering garbage collection based a threshold number of free erase blocks which constitutes “a usage level” that indicates “garbage collection is required”, and performing the garbage collection until a certain condition is met, Tseng is silent with regards to the usage level meeting the condition in which garbage collection is not required.  Therefore, Tseng does not appear to explicitly disclose the garbage collection is 
However, Bernstein teaches a technique of determining to ignore a first command for reducing power consumption of the memory system (send a negative response when operating system shut down is initiated while the task is in progress, [0042-0044]).
Furthermore, Kuzmin teaches the garbage collection is performed “until a usage level is changed from a second status indicating that the garbage collection is required to a first status indicating the garbage collection is not required” (proceeds to request one or otherwise initiates garbage collection and erase operations as necessary to generate free space; system designers if desired can implement a policy that ensures the list references at least a first threshold level of available free space, and that calls garbage collection and explicit erase to raise available free space to a second level (e.g., employing hysteresis) any time this list represents free space less than the first threshold; col. 46, lines 50-65).
Finally, Baek discloses a command for performing a read, write, program or erase operation, and the controller halts the garbage collection and performs the read, write, program or erase operation (the garbage collection process…being interrupted by a write command and write data from the host HOST, other commands that involves copying, writing, or other manipulations of data in the flash memory may interrupt the garbage collection process, [0145]; NOTE: as Baek teaches the garbage collection may be interrupted by a type of command, in the broadest sense of the term, a determination must be made to recognize such commands).
Tseng, Bernstein, Kuzmin, and Baek are analogous are because they from the same field 
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, and Baek before him or her, to modify the command handling of Tseng to include the shutdown delay of Bernstein in order to avoid task interruptions, include the free space threshold levels of Kuzmin operate garbage collection to alleviate the trigger condition, and the garbage collection interrupt of Baek to improve the write performance of the memory.
The suggestion/motivation for doing so would have been to ensure particular tasks are not interrupted by system shutdowns (Bernstein: [0004-0005]), sufficient garbage collection is performed (Kuzmin: col. 50, lines 15-35), and write performance can be improved (Baek: [0145]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, and Baek to obtain the invention as specified in the instant claim.

As to claims 2 and 20, Tseng discloses the controller determines the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]).

As to claim 3, Tseng discloses the usage level is determined based on a classified range (free erase blocks <10,000; [0033]) regarding a ratio of an amount of both the valid data and the invalid data stored in the memory device to the storage capacity of the memory device (NOTE: as indicated in paragraph [0030], the SSD has a finite capacity and can run out of free erase block, therefore the range anticipated by Tseng is in regards to the SSD’s capacity and the amount used, which is “an amount of both the valid data and the invalid data stored in the memory device”).

As to claim 4, Tseng discloses the classified range can be determined based on the storage capacity of the memory device (NOTE: since the capacity of the SSD is finite, the range of the free block count must be determine based on the capacity limits of the SSD).

As to claims 7 and 14, Tseng discloses the second command includes a Small Computer System Interface (SCSI) command ([0024]).

As to claim 17, Tseng discloses the garbage collection is performed regardless of any command entered from the host (Insufficient free erase blocks?->Yes, fig. 10).

As to claim 22, Tseng teaches the available storage capacity is determined based on how much recorded data including valid data and invalid data occupies in the entire storage capacity of the memory device. Tseng relates to performing garbage collection of an SSD, the smallest unit of an SSD is a page, several pages on an SSD constitute a block, and a block is the smallest unit of access on an SSD; additionally, a physical page in an SSD has three possible states: free, valid, and invalid.  The available storage capacity of which Tseng is concerned is the free erase blocks, which is the state of blocks which do not include valid or invalid data.  Therefore, in considering the available erase blocks, the available storage capacity determined in Tseng is 

As to claim 23, Tseng teaches the first command is ignored when a background condition is still met (fig. 8B, 830), and provides an example that the condition is fewer than 10,000 free erase blocks, [0031], which teaches the available storage capacity is less than a certain amount of the entire storage capacity of the memory device. Tseng is silent regarding a specific percentage of the entire capacity which meets the background condition, and therefore does not appear to explicitly disclose “when the available storage capacity is less than 20% of the entire storage capacity of the memory device.”
However, the Specification of the instant application describes the chosen percentage as a general consideration, using language such as “for example” in paragraphs [0035] and [00138], and provides no indication the specifically claimed percentage is determined according to an explicit advantage.  Accordingly, without evidence of the criticality of the specified percentage, the claim would have been obvious to one of ordinary skill in the art because the courts have previously held that the “normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”  (Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382), and found claimed values obvious when “there was no evidence of the criticality of the claimed ranges” (In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969)).


Claims 8, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tseng, Bernstein, Kuzmin, and Baek as applied to claims 1-4, 7, 11, 14, 17-18, 20, and 22-23 above, further in view of  Lee et al. (US Pub. No. 2015/0169443), hereinafter referred to as Lee.
As to claims 8 and 15, Tseng discloses determining the operation state based on the usage level against a storage capacity of the memory device (Number of Free Erase Blocks 520, fig. 5, [0040], [0042], [0050]). Furthermore, Tseng discloses, as background in the art, the technique of host-initiated garbage collection which is equivalent to the controller receives a third command for performing the garbage collection from the host, and performs the garbage collection in response to the third command ([0048]).
The combination of Tseng, Bernstein, Kuzmin, and Baek does not appear to explicitly disclose the controller transmits information regarding the operating state to the host.
However, in a similar endeavor of selectively performing garbage collection, Lee discloses the controller transmits information regarding the operating state to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Baek, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
Lee: [0085]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Baek, and Lee to obtain the invention as specified in the instant claim.

As to claim 10, Tseng discloses the controller starts the garbage collection without any command entered from the host (805->810->815, fig. 8; Garbage Collection, may be improved by allowing the device to be configured to automatically start …This feature may be enabled or disabled by...settings page, [0020]).
The combination of Tseng, Bernstein, Kuzmin, and Baek does not appear to explicitly disclose the controller: transmits information of the operation state to the host.
However, in a similar endeavor of selectively performing garbage collection, Lee discloses the controller: transmits information of the operation state to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, may determine a current amount of data written to a non-volatile memory device, and a degree of fragmentation, and thus may determine whether the non-volatile memory system is in a clean status or a dirty status, [0084]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Baek, and Lee before him or her, to modify the memory system of Tseng to include the status check of Lee because the status check would provide adaptive host-initiated garbage collection.
The suggestion/motivation for doing so would have been to manage the memory Lee: [0085]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Baek, and Lee to obtain the invention as specified in the instant claim.

Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Tseng, Bernstein, Kuzmin, and Baek as applied to claims 1-4, 7, 11, 14, 17-18, 20, and 22-23 above, further in view Lee, further in view of  Sinclair et al. (US Pub. No. 2006/0184719), hereinafter referred to as Sinclair.
As to claim 9 and 16, as demonstrated by the rejections above, the combination of Tseng, Bernstein, Kuzmin, and Baek teaches the first and second status.  The combination does not appear to explicitly disclose the controller transmits information of one among at least three statuses to the host, and wherein the at least three statuses includes: a third status indicating that the garbage collection is being performed.
However, Lee disclose the controller transmits information of the statuses to the host (host 100 may include an application processor, [0051]; application processor may check a status of the non-volatile memory system, [0084]).
Furthermore, Sinclair discloses transmitting a status indicating that the garbage collection is being performed (status indication can be used to tell the host when the memory system is performing…garbage collection; [0099]).
Tseng, Bernstein, Kuzmin, Baek, Lee, and Sinclair are analogous art because they are from the same field of endeavor, maintaining memory systems.
At the time of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Tseng, Bernstein, Kuzmin, Baek, Lee, and Sinclair before him or her, 
The suggestion/motivation for doing so would have been to manage the memory system performance (Lee: [0085]) and allow the host to appropriate control memory management operations (Sinclair: [0099]).
Therefore, it would have been obvious to combine Tseng, Bernstein, Kuzmin, Baek, Lee, and Sinclair to obtain the invention as specified in the instant claim.

Response to Arguments
Applicant's arguments filed 7/21/2021 have been fully considered but are not persuasive. 
Regarding independent claim 1, the Applicant submits arguments against the primary reference Tseng, on pg. 14 of the response, asserting that in “Tseng, SSD cannot stop or halt the garbage collection if the background condition is still met and a command queue depth is less than a queue depth threshold even though the host command is input. SSD can stop the garbage collection based on a quantity of pending host commands, not based on a kind of host command. However, Tseng does not disclose determining that a host command is either a first command for reducing power consumption or a second command for performing a read, program or erase operation and halting a garbage collection when a host command is the second command. That is, in the claimed invention, a garbage collection may be stopped based on what kind of host command is input, not a quantity of pending host commands.”  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The examiner has cited particular column, line, and/or paragraph numbers in the references as applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for 
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184